DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on December 23, 2020, is a continuation of an international PCT application, filed on June 14, 2019, and claims priority to a foreign application, filed on June 25, 2018.
Response to Amendment
This Office action is in response to the amendment and arguments on July 13, 2022. Claims 1, 7, 15, 19 and 20 were amended. Claims 1-20 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 7) directed to the rejections under 35 U.S.C. 101 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 101 are withdrawn.
The arguments (pages 7-9) directed to the rejections under 35 U.S.C. 102 have been considered. The arguments are directed to the amendment, and considered as moot in view of new grounds of rejection. Accordingly, the rejections under 35 U.S.C. 102 are withdrawn.
The arguments (pages 9-10) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate that Deenoo does not disclose or suggest the trigger condition for the UE to use the target cell resource is set based on the target cell, and each target cell has at least one trigger condition of the corresponding target cell resource. However, Deenoo et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the trigger condition for the UE to use the target cell resource is set based on the target cell, and each target cell has at least one trigger condition of the corresponding target cell resource (Deenoo, paras. [0078], [0124], “…The WTRU may start to monitor one or more conditions, detect or determine a trigger condition, and apply the reconfiguration when the trigger condition is satisfied. For example, the WTRU may receive a RRC connection reconfiguration with a mobility information element (IE) or with one or more conditional mobility IEs per candidate target cell. A configuration or reconfiguration message may include parameters associated with the trigger condition such as a counter(s), timer(s), offset(s), threshold(s), filtering coefficient(s), or the like. […] As illustrated in FIG. 5, an offset or hysteresis associated with the reference signal measurement may also be utilized for reconfiguration. A WTRU may be configured to perform conditional reconfiguration when the reference signal measurement associated with the serving cell or beam(s) is above or below the reference signal measurement associated with another cell or beam(s) for a certain or preconfigured time duration.” emphasis added.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2020/0068461 A1) in view of Deenoo et al. (US 2020/0154326 A1).

1. A resource configuration method (Hu, FIG. 2), comprising: 
receiving configuration of at least one target cell resource, wherein the configuration of the at least one target cell resource comprises at least one trigger condition for user equipment (UE) to use the target cell resource (Hu, paras. [0004], [0104], “When the terminal needs to perform the serving cell change, the terminal receives the configuration information of the neighboring cell sent by the network side, so as to implement a measurement on the neighboring cell, and then perform the cell change. If the terminal is in the radio resource control (RRC) connection state, the cell handover is performed. If the terminal is in the RRC idle state, the cell reselection is performed. […] Optionally, the first measurement configuration information received by the terminal further includes a preset threshold for triggering cell change, that is, when the terminal detects that the signal quality of the serving cell of the terminal is lower than the preset threshold, the terminal is triggered to perform the cell change.”), 
wherein the trigger condition for the UE to use the target cell resource is set based on the target cell, and each target cell has at least one trigger condition of the corresponding target cell resource (Deenoo, paras. [0078], [0124], “To reduce failures, upon receiving a reconfiguration message implicitly or explicitly associated with one or more conditions, a WTRU may verify and store the reconfiguration. The WTRU may start to monitor one or more conditions, detect or determine a trigger condition, and apply the reconfiguration when the trigger condition is satisfied. For example, the WTRU may receive a RRC connection reconfiguration with a mobility information element (IE) or with one or more conditional mobility IEs per candidate target cell. A configuration or reconfiguration message may include parameters associated with the trigger condition such as a counter(s), timer(s), offset(s), threshold(s), filtering coefficient(s), or the like. […] A WTRU may be configured to perform the conditional reconfiguration when the measurement associated with a reference signal is above or below a predefined threshold for a certain or preconfigured time duration. As illustrated in FIG. 5, an offset or hysteresis associated with the reference signal measurement may also be utilized for reconfiguration. A WTRU may be configured to perform conditional reconfiguration when the reference signal measurement associated with the serving cell or beam(s) is above or below the reference signal measurement associated with another cell or beam(s) for a certain or preconfigured time duration.” emphasis added.); 
based on a signal quality measurement quantity of a current serving cell of the UE, evaluating whether the at least one trigger condition is satisfied (Hu, paras. [0004], [0104], “…Optionally, the first measurement configuration information received by the terminal further includes a preset threshold for triggering cell change, that is, when the terminal detects that the signal quality of the serving cell of the terminal is lower than the preset threshold, the terminal is triggered to perform the cell change.” Id.); and 
determining that the trigger condition is satisfied, and initiating, based on the configuration of the target cell resource, a communication process associated with the trigger condition (Hu, paras. [0004], [0104], “…Optionally, the first measurement configuration information received by the terminal further includes a preset threshold for triggering cell change, that is, when the terminal detects that the signal quality of the serving cell of the terminal is lower than the preset threshold, the terminal is triggered to perform the cell change.” Id.)
Hu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Deenoo et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the trigger condition for the UE to use the target cell resource is set based on the target cell, and each target cell has at least one trigger condition of the corresponding target cell resource (Deenoo, paras. [0078], [0124], Id.) The prior art disclosure and suggestions of Deenoo et al. are for reasons of starting a handover via conditional reconfiguration (Deenoo, Abstract, “A wireless transmit/receive unit (WTRU) may receive, from a serving cell based on the measurement report, a conditional reconfiguration message that includes a trigger condition and configuration information for handover to a target cell based on the trigger condition. The conditional reconfiguration message may be stored and the WTRU monitors trigger quantities of the serving cell and the target cell for the trigger condition being met. When the trigger condition is met within a validity period, then the WTRU applies the received configuration information and starts the handover to the target cell.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of starting a handover via conditional reconfiguration.
2. The resource configuration method according to claim 1, wherein the receiving configuration of at least one target cell resource comprises: 
receiving the configuration of the at least one target cell resource by using a radio resource control RRC reconfiguration message (Deenoo, para. [0078], [0124], “To reduce failures, upon receiving a reconfiguration message implicitly or explicitly associated with one or more conditions, a WTRU may verify and store the reconfiguration. The WTRU may start to monitor one or more conditions, detect or determine a trigger condition, and apply the reconfiguration when the trigger condition is satisfied. For example, the WTRU may receive a RRC connection reconfiguration with a mobility information element (IE) or with one or more conditional mobility IEs per candidate target cell. A configuration or reconfiguration message may include parameters associated with the trigger condition such as a counter(s), timer(s), offset(s), threshold(s), filtering coefficient(s), or the like…” Id.)
3. The resource configuration method according to claim 2, wherein the RRC reconfiguration message comprises a newly defined information element, and the newly defined information element represents the trigger condition for the UE to use the target cell resource (Deenoo, paras. [0195], [0196], “…A WTRU may also be configured with one or more new measurement events in addition to a set of events designated as A1-A6. A WTRU may transmit measurement reports associated with the new measurement events to indicate or update the status of one or more candidates configured as a part of conditional reconfiguration. A WTRU may be configured with a measurement event M1 to detect and report that a new neighbor cell becomes better than the candidate associated with a stored conditional reconfiguration. The WTRU may be configured with a measurement event M2 to detect and report that the serving cell has become better than the candidate associated with a stored conditional reconfiguration. The WTRU may be configured with a measurement event M3 to detect and report that candidate associated with a stored conditional reconfiguration has gone below a threshold.”); or; 
the RRC reconfiguration message comprises an information element of an A1 event, and the information element of the A1 event represents the trigger condition for the UE to use the target cell resource (Deenoo, paras. [0195], [0196], “In the example given herein, a WTRU may be configured with baseline measurement events designated as A1-A6 as given in Tables 1 and 2. The WTRU may also be configured with a measurement event A3M to report a neighbor cell measurement for the purpose of conditional reconfiguration. The WTRU may be configured with a new measurement event or a new instance of an existing event with a lower threshold or early triggering point. As already given herein, the WTRU also may be configured with two measurement identities for the same measurement object or with two different reporting configurations for the same event. For example, the WTRU may be configured with one reporting configuration with lower offset and a conditional configuration with a higher offset. The WTRU also may be configured with two measurement identities for the same measurement object, with two different reporting configurations and two different events, for example, an A3M event for reporting and an A3 event as a conditional handover trigger…”)
4. The resource configuration method according to claim 1, wherein the signal quality measurement quantity of the current serving cell comprises any one or more of the following parameters: reference signal received power RSRP, reference signal received quality RSRQ, and signal to interference plus noise ratio SINR (Deenoo, para. [0123], “For the examples given herein, a measurement may include a metric associated with a specific type of reference signal, for example, a reference signal power including a Reference Signal Received Quality (RSRP), a reference signal quality, an interference measurement, a signal to noise and interference (SINR), a channel state measurement, a channel quality indicator (CQI), channel state information, or any combination of thereof. A measurement may be reflective of the cell quality, beam quality, beam group/set quality, quality of N best beams, quality of beams carrying control or data channels, or the like.”)
5. The resource configuration method according to claim 1, wherein the trigger condition comprises a hysteresis parameter value of the signal quality measurement quantity of the current serving cell and a threshold of the signal quality measurement quantity of the current serving cell (Deenoo, paras. [0078], [0124], Id.)
6. The resource configuration method according to claim 5, wherein the determining that the trigger condition is satisfied comprises: 
if a sum of the signal quality measurement quantity of the current serving cell and the hysteresis parameter value of the signal quality measurement quantity of the current serving cell is less than the threshold of the signal quality measurement quantity of the current serving cell, determining that the trigger condition is satisfied (Deenoo, paras. [0078], [0124], Id.)
7. A resource configuration method (Hu, FIG. 2, Id.), comprising: 
setting at least one trigger condition for user equipment UE to use a target cell resource (Hu, paras. [0004], [0104], Id.); 
wherein the trigger condition for the UE to use the target cell resource is set based on the target cell, and each target cell has at least one trigger condition of the corresponding target cell resource (Deenoo, paras. [0078], [0124], Id.); and 
sending configuration of the target cell resource, wherein the configuration of the target cell resource comprises the at least one trigger condition for the UE to use the target cell resource, so that the UE evaluates, based on a signal quality measurement quantity of a current serving cell of the UE, whether the trigger condition is satisfied (Hu, paras. [0004], [0104], Id. cf. Claim 1).
Hu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Deenoo et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the trigger condition for the UE to use the target cell resource is set based on the target cell, and each target cell has at least one trigger condition of the corresponding target cell resource (Deenoo, paras. [0078], [0124], Id.) The prior art disclosure and suggestions of Deenoo et al. are for reasons of starting a handover via conditional reconfiguration (Deenoo, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of starting a handover via conditional reconfiguration.
8. The resource configuration method according to claim 7, wherein the setting at least one trigger condition for UE to use a target cell resource comprises: 
based on a protocol, presetting the at least one trigger condition for the UE to use the target cell resource (Hu, paras. [0004], [0104], Id.)
9. The resource configuration method according to claim 7, wherein the setting at least one trigger condition for UE to use a target cell resource comprises: 
based on a network configuration, setting the at least one trigger condition for the UE to use the target cell resource (Hu, paras. [0004], [0104], Id.)
10. The resource configuration method according to claim 9, wherein the network configuration comprises one of the following configuration manners: configuration independently by a source node (Hu, paras. [0004], [0104], Id.), configuration by the source node after negotiation between the source node and a target node, configuration independently by the target node, and configuration by the target node after negotiation between the target node and the source node.
11. The resource configuration method according to claim 10, wherein the source node is a source base station in a handover process, and the target node is a target base station in the handover process (Hu, paras. [0004], [0104], Id.); or; 
the source node is a source secondary node SN, and the target node is a target SN; or; 
the source node is a source master node MN, and the target node is a target SN.
12. The resource configuration method according to claim 7, wherein a signal quality parameter of the current serving cell comprises any one or more of the following parameters: reference signal received power RSRP, reference signal received quality RSRQ, and signal to interference plus noise ratio SINR (Deenoo, para. [0123], Id. cf. Claim 4).
13. The resource configuration method according to claim 7, wherein the trigger condition comprises a hysteresis parameter value of the signal quality measurement quantity of the current serving cell and a threshold of the signal quality measurement quantity of the current serving cell (Deenoo, paras. [0078], [0124], Id. cf. Claim 5).
14. The resource configuration method according to claim 13, wherein that the UE evaluates, based on the signal quality measurement quantity of the current serving cell of the UE, whether the trigger condition is satisfied comprises: 
based on whether a sum of the signal quality measurement quantity of the current serving cell and the hysteresis parameter value of the signal quality measurement quantity of the current serving cell is less than the threshold of the signal quality measurement quantity of the current serving cell, determining whether the trigger condition is satisfied (Deenoo, paras. [0078], [0124], Id. cf. Claim 6).
15. A mobile terminal (Hu, FIG. 4), comprising: 
a memory, configured to store a program (Hu, FIG. 4, Id.); and 
a processor, configured to run the program stored in the memory (Hu, FIG. 4, Id.), to execute: 
receiving configuration of at least one target cell resource, wherein the configuration of the at least one target cell resource comprises at least one trigger condition for user equipment (UE) to use the target cell resource (Hu, paras. [0004], [0104], Id.); 
wherein the trigger condition for the UE to use the target cell resource is set based on the target cell, and each target cell has at least one trigger condition of the corresponding target cell resource (Deenoo, paras. [0078], [0124], Id.);
based on a signal quality measurement quantity of a current serving cell of the UE, evaluating whether the at least one trigger condition is satisfied (Hu, paras. [0004], [0104], Id.); and 
determining that the trigger condition is satisfied, and initiating, based on the configuration of the target cell resource, a communication process associated with the trigger condition (Hu, paras. [0004], [0104], Id. cf. Claim 1).
Hu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Deenoo et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the trigger condition for the UE to use the target cell resource is set based on the target cell, and each target cell has at least one trigger condition of the corresponding target cell resource (Deenoo, paras. [0078], [0124], Id.) The prior art disclosure and suggestions of Deenoo et al. are for reasons of starting a handover via conditional reconfiguration (Deenoo, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of starting a handover via conditional reconfiguration.
16. The mobile terminal according to claim 15, wherein the processor is further configured to run the program stored in the memory, to execute: 
receiving the configuration of the at least one target cell resource by using a radio resource control RRC reconfiguration message (Deenoo, para. [0078], [0124], Id. cf. Claim 2).
17. The mobile terminal according to claim 16, wherein the RRC reconfiguration message comprises a newly defined information element, and the newly defined information element represents the trigger condition for the UE to use the target cell resource (Deenoo, paras. [0195], [0196], Id.); or; 
the RRC reconfiguration message comprises an information element of an A1 event, and the information element of the A1 event represents the trigger condition for the UE to use the target cell resource (Deenoo, paras. [0195], [0196], Id. cf. Claim 3).

18. A network-side device (Hu, FIG. 3), comprising: 
a memory, configured to store a program (Hu, FIG. 3, Id.); and 
a processor, configured to run the program stored in the memory (Hu, FIG. 3, Id.), to execute the resource configuration method according to claim 7.
19. A non-transitory computer-readable storage medium storing a computer program instruction thereon, wherein when the computer program instruction is executed by a processor (Hu, FIG. 4, Id.), the steps of the resource configuration method according to claim 1 are implemented.
20. A non-transitory computer-readable storage medium storing a computer program instruction thereon, wherein when the computer program instruction is executed by a processor (Hu, FIG. 3, Id.), the steps of the resource configuration method according to claim 7 are implemented.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476